Citation Nr: 1523462	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-32 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 20 percent for a right ankle disorder from June 30, 2005 to September 13, 2013.

2. Entitlement to an initial disability evaluation in excess of 10 percent for a left ankle disorder.

3. Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1978 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO granted the Veteran service connection for a bilateral ankle disorder, rating the right ankle as 20 percent disabling and the left ankle as 10 percent disabling.  The RO subsequently increased the right ankle evaluation to 40 percent disabling in an October 2013 rating decision.  

The Veteran testified before the undersigned acting Veterans Law Judge in January 2014.  In this hearing, the Veteran's representative restricted the appeal for the right ankle to the timeframe articulated on the title page.  Additionally, the Veteran argued he cannot work solely on account of his service-connected bilateral ankle disorder.  As such, an inferred claim for a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has decided the right ankle claim.  The Board is REMANDING the left ankle claim to the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the TDIU, so it is REFERRED to the AOJ for appropriate action.


FINDING OF FACT

From June 30, 2005 to September 13, 2013, the Veteran's right ankle disorder has manifested by ankylosis with plantar flexion at more than 40 degrees.  


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent for a bilateral ankle disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Code 5270 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in August 2005.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. This letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and multiple VA compensation examination reports.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  

The Veteran testified before the undersigned acting Veterans Law Judge (VLJ) in a January 2014 videoconference hearing.  During the hearing, the acting VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014). 

Right Ankle Disorder

VA rated the Veteran's ankle disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5271 to reflect limitation of motion from the grant of service connection until September 2013.  At that time, it rated the disorder under Diagnostic Code 5270 to reflect ankylosis in the right ankle.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).  Upon review of the record, the Board finds the Veteran's disability is more appropriately rated under Diagnostic Code 5270, limitation of motion of the ankle.  The Board further finds the Veteran was not prejudiced by his previous rating under Diagnostic Code 5271 because he will receive a higher rating under Diagnostic Code 5270 for the pendency of the appeal.

Under Diagnostic Code 5270, a 20 percent evaluation is assigned with ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent evaluation is assigned with ankylosis in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation is assigned with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity. 

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion. 

The Veteran has had three triple arthrodeses, the first in 1979, with the second and third during this appeal's pendency.  The Board takes judicial notice that an arthrodesis is the surgical immobilization of a joint.  

VA examined the Veteran in October 2006, four months prior to his second arthrodesis.  The examiner noted the Veteran had "limited motion in [his] subtalar joint and talonavicular joint area due to the [1979] fusion."  In contrast to his left ankle, he was "unable" to rotate his right ankle "in a 360-degree manner."  He had dorsiflexion of 20 degrees and plantar flexion of 45 degrees in his right ankle.  Repetitive motion caused pain, weakness, fatigue, and lack of endurance.

The claims file contains extensive treatment records after the Veteran's second arthrodesis in February 2007.  None contain range of motion measurements.  As would be expected, the post-surgery records show arthrodesis resulted in the "subtalar joint [being] completely fused and solid."  May 13, 2008 VA treatment record.  

Based on the treatment records the Veteran submitted and his testimony, the Veteran is shown to have significant pain and minimal range of motion, with additional limitation of motion following repetitive use.  The Board finds his statements to be competent, credible, and probative since they relate to symptoms considered in rating the disorder.  Given that the only range of motion measurements for the period on appeal date from 2006, the Veteran's testimony, and the nature of his surgeries, the criteria for a 40 percent evaluation, requiring plantar flexion at more than 40 degrees, are approximated.  

There is also no evidence or contention that the rating schedule is inadequate to rate this disorder and extraschedular consideration is not appropriate.


ORDER

For the pendency of the appeal, an initial rating of 40 percent for a right ankle disorder is granted.



REMAND

The Veteran testified that he received VA treatment for his left ankle disorder and that his left ankle had worsened since his September 2013.  Therefore, remand is warranted to obtain these records, and VA will examine him before deciding his appeal. 

Also, the Veteran's arguments during his hearing raise the issue of his unemployability due to service-connected disorders.  Rice v. Shinseki, 22 Vet.App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)).  This warrants remand.

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate notice as to substantiation of a claim for TDIU and conduct all appropriate development. After development, adjudicate the claim for TDIU.  If the claim is denied, return the claim to the Board.

2. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain:

(a) all VA treatment records from the Heinz Division Health Care System, dated since January 2010.

3. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of the Veteran's left ankle disability. 

The claims folder and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must specifically:

a) Provide the Veteran's range of motion of his left ankle, expressed in degrees.  Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use. 

b) Determine whether the left ankle exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

c) The examiner must state whether there is any ankylosis including ankylosis of the subastragalar or tarsal joint in poor or good weight-bearing position, malunion of the os calcis or astragalus resulting in moderate or marked deformity, or astragalectomy. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


